DETAILED ACTIONN
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a compound and a composition containing the compound, classified in C07D 205/ multiple subclasses.
II. Claims 13, drawn to a method for inhibiting ACLY in a patient comprising administering the composition of Claim 12, classified in A61K/ multiple subclasses.
III. Claims 14, drawn to a method for inhibiting ACLY in a biological sample comprising contacting the biological sample with a compound of Claim 1, classified in G01N/ multiple subclasses.
IV. Claims 15-19, drawn to a method for treating a metabolic disorder in a patient comprising administering the composition of Claim 12, classified in A61K/ multiple subclasses.
V. Claims 20, drawn to a method for treating a cancer or other proliferative disorder in a patient comprising administering the composition of Claim 12, classified in A61K/ multiple subclasses.

The inventions are independent or distinct, each from the other because:
Inventions I is related to Inventions II-V as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for 

Inventions II-V are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different effects as claimed.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	A different field of search: it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s), e.g., searching different classes/subclasses or electronic resources, or employing different search queries would be required.
	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Species
This application contains claims directed to the following patentably distinct species multiple compounds of formula I, multiple biological samples, metabolic disorders, disorders that causes obesity, and cancers. The species are independent or distinct because of the chemical and structural divergence between compound species and the different composition species containing them; the biological and physiological difference among species of multiple biological samples, among species of metabolic disorders, among species of disorders that causes obesity, and among species of cancers.

In order for this election to be considered fully responsive to this requirement, Applicant is required to: 

For Invention I or Invention II
A single species compound of formula I, 
the election is required to include:
the name and structure of the elected compound,
the location of the species (a) within the claims or (b) within the specification,
a definition of the exact substitutions wherein all variables of the elected compound are defined (e.g., R1 is H, R2 is OH, etc.), and 
the claims that read on the elected species;

For Invention III
A single species compound of formula I, 
the election is required to include:
the name and structure of the elected compound,
the location of the species (a) within the claims or (b) within the specification,
a definition of the exact substitutions wherein all variables of the elected compound are defined (e.g., R1 is H, R2 is OH, etc.), and 
the claims that read on the elected species;
and
a single biological sample species, 

For Invention IV
A single species compound of formula I, 
the election is required to include:
the name and structure of the elected compound,
the location of the species (a) within the claims or (b) within the specification,
a definition of the exact substitutions wherein all variables of the elected compound are defined (e.g., R1 is H, R2 is OH, etc.), and 
the claims that read on the elected species;
and
a single metabolic disorder species; if “obesity” is selected, Applicant is further required to elect the disorder or the medication that obesity is a side effect of, 

For Invention V
A single species compound of formula I, 
the election is required to include:
the name and structure of the elected compound,
the location of the species (a) within the claims or (b) within the specification,
a definition of the exact substitutions wherein all variables of the elected compound are defined (e.g., R1 is H, R2 is OH, etc.), and 
the claims that read on the elected species;
and
a single cancer species.


 In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
⦁	A different field of search: it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s), e.g., searching different classes/subclasses or electronic resources, or employing different search queries would be required.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRIS E SIMMONS/            Examiner, Art Unit 1629                                                                                                                                                                                            
/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629